DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-13, 15-18 and 31 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to anticipate or fairly render obvious of the invention provided by independent claims. The closest prior art is considered to be Manole (US 2006/0096308), Brokaw et al. (US 2015/0240639). Manole teaches a system within a closed loop cryogenic system, comprising: a liquid CO2 storage (24) having an inlet and an outlet (see figure 2); a first flow line (12, 28) having a first end and a second end, the first end of the first flow line being in fluid communication with the outlet of the liquid CO2 storage (since this is a closed loop refrigerant system the flow line 12 is in fluid communication with the outlet of the liquid storage, see figure 2); a compressor (14, See ¶ 0020) for pumping the CO2 from the liquid storage (24) to the first flow line (See figure 2); at least one cryogenic cooling loop (see fig. 2, the fluid line b/n point 30 and 32), the at least one cryogenic cooling loop having a CO2 intake (30) in fluid communication with the first flow line (12) and a CO2 outlet (32) in fluid communication with the first flow line (See fig. 2), the CO2 outlet (32) of the at least one cryogenic cooling loop being located, along the first flow line, downstream of the nitrogen intake (30) and upstream an . 
The prior art, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitations wherein “at least two cryogenic cooling loops, the at least two cryogenic cooling loops each having a nitrogen intake in fluid communication with the first flow line and a nitrogen outlet in fluid communication with the first flow line…the liquid nitrogen entering through each of the nitrogen intakes having a consistent temperature” as recited in clams 1 and 12 and the limitation wherein “a plurality of cryogenic cooling loops, each of the plurality of cryogenic cooling loops having a nitrogen intake in fluid communication with the first flow line and a nitrogen outlet in fluid communication with the first flow line… the liquid nitrogen entering through each of the nitrogen intakes having a consistent temperature” as recited in claim 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763